IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60124
                         Summary Calendar


RICKY LIVINGSTON,

                                    Plaintiff-Appellant,

versus

EMMITT L. SPARKMAN,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:02-CV-7-WS
                       --------------------
                         January 29, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ricky Livingston, Mississippi prisoner # 32746, moves this

court for permission to proceed in forma pauperis (IFP) to appeal

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).   Livingston’s argument that he is

constitutionally entitled to a DNA test challenges the “fact or

duration” of his confinement, as his claim would create an

entitlement to immediate release from prison; therefore, his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60124
                                  -2-

claim must be initially pressed by writ of habeas corpus and is

not cognizable in a 42 U.S.C. § 1983 action.     See Martinez v.

Texas Court of Criminal Appeals, 292 F.3d 417, 423 (5th Cir.)

(internal quotations and citation omitted), cert. denied, 122 S.

Ct. 1992 (2002), petition for cert. filed, (U.S. May 22, 2002)

(No. 01-20309).

     Livingston has not established that an appeal would not

involve nonfrivolous issues.     We therefore deny his motion for

IFP status and dismiss the appeal as frivolous in the interest of

judicial efficiency.     See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 220 (1983).     Livingston is informed that the dismissal

of this appeal as frivolous counts as a strike for purposes of 28

U.S.C. § 1915(g), in addition to the strike for the district

court’s dismissal.     See Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996); Patton v. Jefferson Corr. Ctr., 136 F.3d 458,

463-64 (5th Cir. 1998).     We caution Livingston that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.     See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; THREE-STRIKES WARNING

ISSUED.